Citation Nr: 1612928	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.R.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied an increased rating for the Veteran's lumbar spine disability.  

When the case was most recently before the Board in December 2013, the Board determined that the issue of TDIU had been raised by the record, and remanded the TDIU issue for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are lumbar disc disease, rated as 40 percent disabling; right knee arthritis, rated as 30 percent disabling, left knee arthritis, rated as 10 percent disabling; right lower extremity sciatic radiculopathy, rated as 10 percent disabling; left lower extremity sciatic radiculopathy, rated as 10 percent disabling; and unspecified depressive disorder, rated as 10 percent disabling.  As such, the minimum schedular criteria for TDIU are met.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Service connection is currently in effect for lumbar disc disease, rated as 40 percent disabling; right knee arthritis, rated as 30 percent disabling, left knee arthritis, rated as 10 percent disabling; right lower extremity sciatic radiculopathy, rated as 10 percent disabling; left lower extremity sciatic radiculopathy, rated as 10 percent disabling; and depression; and unspecified depressive disorder, rated as 10 percent disabling.  The Veteran's combined evaluation is currently 100 percent because he is in receipt of a temporary total evaluation based upon convalescence until November 1, 2016, when his combined evaluation will be 80 percent.  Thus, the Veteran meets the threshold criteria for TDIU.  

The Veteran indicated on his 2011 and 2014 VA Forms 21-8940 that he had a high school education, but no further education or specialized training.  The VA Form 21-8940 reflects that the Veteran stopped working in 2007, and that he was employed as a painter and a butcher until that time.  He further indicated that he is prevented from working due to his back disability, bilateral lower extremity radiculopathy, his bilateral knee disabilities, and his psychiatric disability.   

At the July 2015 psychiatric VA examination, the Veteran reported that he was unable to continue working due to his physical problems.  A November 2015 VA treatment record notes a 35 year history working as a butcher and doing heavy labor.  The Social Security Administration disability records reflect the Veteran's statements that he last worked in 2008 and was self-employed as a painter at that time.  A July 2007 VA treatment record reflects that the Veteran was then currently employed as a painter but that he had lost eight months of work in the last 12-month period due to back and leg pain.  

A July 2007 VA examination report reflects that the Veteran cannot bend at the waist due to lumbar and leg pain, and cannot walk more than four blocks. 

A November 2010 VA examination report reflects that the Veteran retired from working as a painter in January 2008 due to his back problems.  The examiner opined that the Veteran's back disability causes decreased mobility, problems with lifting and carrying, decreased strength, and pain.  The examiner further indicated that the Veteran cannot walk more than 100 or 200 feet, he cannot stand more than 15 minutes, he cannot sit more than 15 minutes, and he cannot carry more than 10 pounds.  

The June 2015 VA examination report contains an opinion that the Veteran's knee disabilities do not impact his ability to perform any type of occupational task such as standing, sitting, walking, or lifting.  

A December 2014 VA examination report reflects that the Veteran's lumbar disc disease with radiculitis causes functional impairment and impacts physical but not sedentary employment.  The examiner reasoned that the Veteran does not have intractable back pain and does not have weakness or wasting in the lower extremities.  The examiner also stated that the bilateral lower extremity sciatica/radiculopathy has no impact on the Veteran's employability in either physical or sedentary employment.  

A May 2014 private opinion from Dr. Gonzalez-Canal indicates that the Veteran is permanently and totally disabled due to his physical and psychological problems.

The Board finds that because the Veteran has only received a high school diploma, and because the Veteran has only ever been employed as a butcher, a painter, and in heavy labor, having been trained only to do such physical work which depends upon his ability to perform physical labor or jobs with physically challenging requirements, the Veteran is not substantially and gainfully employable.  Considering his background and education, his skills and his work history, the Board finds that the Veteran's service-connected disabilities combine to affect him in such a way that he is precluded from performing the only type of work that he has ever done.  Nothing in the record suggests that the Veteran would be able to perform the types of work that he has only ever done.  He has not received training or education in any other field.  In this regard, and with respect to sedentary employment, the Board observes that, while the medical evidence suggests that the Veteran may be able to do sedentary employment, he would require training to work in an office or with a computer.  Importantly, it may not even be feasible for him to work in such a field, given his functional limitations described above, including his limitations sitting.  Moreover, there is a private medical opinion in favor of the claim.

In light of the above, the Board determines that the competent evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


